DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments regarding 35 USC 101 are moot. The rejection of claims 11-15 under 35 USC 101 have been withdrawn due to amendment. 
Applicant’s arguments regarding 35 USC 102 and 103 are not persuasive. 
Regarding claim 1, Applicant argues that Shoji does not teach the claimed “using a fiducial to assist correlation” but this is not found persuasive. Shoji teaches reference markers RM, [0039], which meets the claimed fiducial. Shoji teaches the reference markers 54 (RMs) may be of a known size, shape, color, and/or patterning, such that they are recognized as RMs 54 by the machine vision system 10, [0039]. Shoji continues to use the term “RM positions” in paragraphs [0081]-[0082] to explain z-axis measurement are taken from each camera and used in matrix calculations to determine distortions, see [0083]. 
Regarding claim 5, Applicant argues that Perez does not teach the claimed “set a surface height measurements” but this is not found persuasive. Claim 5 is rejected as obvious in view of Perez in combination with Shoji. Perez teaches in paragraph [0047] obtaining measurements “position relative to the printing surface” which meets the claimed height.. Shoji teaches z-axis measurement are taken from each camera and used in matrix calculations to determine distortions, see [0083].
Regarding claim 6, Applicant argues that Perez does not teach “second signal” but this is not found persuasive. Fig. 5 depicts a cycle of testing with “layer-by-layer verification algorithm”. Perez teaches [0002] sintering, powder bed and binder, and light polymerization. Examiner notes that each layer is irradiated in these 3D printing methods, so the second layer meets the claimed second set of measurements after irradiation of the build material with an energy source.
Regarding claim 11, Applicant argues that Shoji does not teach the newly claimed step of “alter a process flow” but this is moot. The claim is now rejected under 35 USC 103 as obvious in view of Shoji as modified by Perez. 

Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 7, the claim recites wherein the fiducial is a local minimum in z-height measurements of a previous layer of a stack of build material layers. The limitation in combination with the limitations of claim 5 is not taught or suggested by Perez, Shoji, Jang, or Cheverton.

Regarding claim 20, the claim recites wherein the processor to use interpolation to measure the set of disparity distances with a sub-pixel accuracy. The limitation in combination with the limitations of claim 5 is not taught or suggested by Perez, Shoji, Jang, or Cheverton.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoji (US 2015/0271474). 
Regarding claim 1, Shoji meets the claimed vision system to determine a set of surface height measurements, (“depth maps” [0027]) comprising: a first camera and a second camera (pair of cameras [0013]) oriented at different angles and spaced a separation distance and focused at a lens focal length (Examine notes these features are inherent to a “multi-view imaging capability, e.g., stereoscopic imaging capability” [0025], Fig. 4)  to a surface area to record a captured image pair of x-y pixels having common features of the surface area; (Fig. 8) and a processor (control unit 12, Fig. 4) to receive the image pair, the processor to execute instructions from a computer readable medium, (computer-readable medium [0030])  the instructions to: measure a set of disparity distances (“disparity” [0029], [0039], [0050]-[0052]) between the common features in the captured image pair using a fiducial (reference markers RM, [0039] The reference markers 54 (RMs) may be of a known size, shape, color, and/or patterning, such that they are recognized as RMs 54 by the machine vision system 10 [0039]) to assist correlation; and convert the set of disparity distances to a set of z-height measurements (z-axis measurement are taken from each camera and used in matrix calculations to determine distortions, see [0083], Fig. 7) with a resolution incorporating the separation distance, (x and y coordinates, [0083])  the lens focal length,( focal length “f” [0083]) the set of disparity distances, (relationship between distortion-free coordinate and rectified coordinate [0085])  and a calibration error factor. (“calibration parameters” [0082]). 

Regarding claim 4, Shoji meets the claimed wherein the calibration error factor is a pixel by pixel error factor, (Shoji teaches updating values for the calibration parameter(s) using pixel row-column values, see [0073]).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoji (US 2015/0271474) in view of Jang (US 2014/0168382 A1). 
Regarding claim 2, Shoji does not meet the claimed wherein the first and second camera have complementary different oriented polarization filters and the vision system further comprises an illumination source including multiple complimentary different oriented polarized light sources positioned around the surface area to enhance image texture of the surface area by reducing shadows, light speckle, and undesired reflections in the captured image pair.
Jang meets the claimed wherein the first and second camera have complementary different oriented polarization filters and the vision system further comprises an illumination source including multiple complimentary different oriented polarized light sources (n differently polarized lights, [0016]) positioned around the surface area to enhance image texture of the surface area by reducing shadows, light speckle, and undesired reflections in the captured image pair. (a photometric stereo method using images that are free from an effect of direct reflected light may be easily applied, see [0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the stereoscopic polarized lights with the stereoscopic imaging system of Shoji because it can obtain images free from reflected light, see [0022].

Regarding claim 3, Shoji as modified by Jang meets the claimed further comprising instructions to allow the processor (Shoji teaches a processor to control the apparatus, Fig. 4) to control at least one of the intensity, polarization, (Jang teaches applying the circular polarizing filter to a light source to control polarization [0029])  and the color of the illumination source. 

Claim 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez (US 2015/0045928 A1) in view of over Shoji (US 2015/0271474).

Regarding claim 5, Perez meets the claimed 3D printer with a vision system to determine a set of surface height measurements, (FIGS. 2a and 2b illustrate layer-by-layer camera verification, [0037]) comprising: a first camera and a second camera (a small number of standard webcams and an array of lights to generate 3D scans, see [0063]) each oriented at different angles and spaced a separation distance and focused at a lens focal length to a surface area to record a captured image pair of x-y pixels having common features of the surface area; (determine which pixels in the reference picture represent the print surface, see [0039]) and a processor coupled to the first and second cameras, (a remote or local server processes the layer verification image, see [0045]) the processor to execute instructions from a computer readable medium, the instructions to: measure a set of disparity distances between the common features in the captured image pair; (the system compares the verification image with the predictive render associated with the current z-height from the slicing routine.  This 
verification involves edge detection, feature recognition, and other computer vision techniques, see [0046]) and convert the set of disparity distances to a set of z-height measurements with a resolution incorporating the separation distance, the lens focal length, the set of disparity distance, and a calibration error factor. (information is combined with the calibration image of the print surface at the appropriate z-height and distance from the camera to generate a render of what the print should look like after each layer is printed, see [0044]).
Perez does not teach correlate the captured image pair using a fiducial to assist.
Shoji teaches correlate the captured image pair using a fiducial to assist. (reference markers RM, [0039] z-axis measurement are taken from each camera and used in matrix calculations to determine distortions, see [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the reference markers of Shoji with the 3D printer calibration system of Perez because it can be used to detect misalignments in multi-camera optics, see [0042]. 

Regarding claim 6, Perez as modified Shoji meets the claimed, wherein the computer readable medium further includes instructions to: receive a first trigger signal from the 3D printer during a build session to create a first set of z-height measurements after deposition of a build material layer on the surface area; (If the difference between the image and the render is below a threshold value the print may proceed, see [0046]) and receive a second trigger signal from the 3D printer to create a second set of z-height measurements of a processed build material layer after irradiation of the build material with an energy source. (Fig. 5 depicts a cycle of testing with “layer-by-layer verification algorithm”. Perez teaches [0002] sintering, powder bed and binder, and light polymerization. Examiner notes that each layer is irradiated in these 3D printing methods, so the second layer meets the claimed second set of measurements after irradiation of the build material with an energy source .).

Regarding claim 9, Perez as modified Shoji meets the claimed wherein the 3D printer includes a build bed with the surface area movable in a z axis and the computer readable medium further includes instructions to: create a first set of z-height measurements of the surface area; move the build bed by a predetermined z distance; (information is combined with the calibration image of the print surface at the appropriate z-height and distance from the camera to generate a render of what the print should look like after each layer is printed, see [0044]) create a second set of z-height measurements of the surface area; and determine a set of differences over the surface area between the first and second sets of z-height measurements; (Fig. 5 depicts a cycle of testing with “layer-by-layer verification algorithm”).compare the predetermined z distance to the set of differences over the surface area; and determine the calibration error factor be at least one of a uniform error factor, a pixel by pixel error factor, (determine which pixels in the reference picture represent the print surface, see [0039])  and a formulated error factor based on pixel location within the surface area.

Claim 8, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez (US 2015/0045928 A1) in view of over Shoji (US 2015/0271474) and Cheverton (US 2015/0165683).

Regarding claim 8, Perez as modified Shoji meets the claimed wherein the computer readable medium further includes instructions to: actively monitor the z-height measurements of the unprocessed build material layer and the processed build material layer; determine an out-of-process condition for at least one of the unprocessed build material layer and the processed build material layer; (Perez teaches if the difference between the image and the render is below a threshold value the print may proceed, see [0046]) 
Perez does not teach alter the build session when the out-of-process condition is outside a predetermined threshold by altering the amount of energy applied to the unprocessed build material or re-applying the layer of the unprocessed build material. 
Cheverton teaches alter the build session when the out-of-process condition is outside a predetermined threshold by altering the amount of energy applied to the unprocessed build material or re-applying the layer of the unprocessed build material. (the process can perform a recoat in an attempt to correct the problem, i.e. perform (804) to re-dispense powder, (806) to re-level the powder bed, then re-image the powder bed (808) and reassess whether an operational flaw is exhibited (810), [0100], Fig. 4 and Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the recoating step of Cheverton with the 3D printing verification method of Perez because recoating a flaw reduces waste compared to terminating the build process. 

Regarding claim 16, Perez as modified does not teach the limitations of claim 5, further comprising: a recoater to spread successive, stacked layers of a powdered build material, (Perez teaches [0002] This invention relates to general additive manufacturing devices such as 3-D printers which may utilize a variety of technologies, including …powder bed and binder) the surface area imaged by the first and second cameras being a surface of an uppermost layer of powdered build material; wherein the set of surface height measurements are z-height measurements of the uppermost layer of powdered build material. (Perez teaches a camera 10 to measure the partially printed part 16, Fig. 2A, and teaches “layer height” to be measured [0028]).
Perez as modified does not teach a recoater to spread successive layers. 
Cheverton teaches a recoater to spread successive, (the process can perform a recoat in an attempt to correct the problem, i.e. perform (804) to re-dispense powder, (806) to re-level the powder bed, then re-image the powder bed (808) and reassess whether an operational flaw is exhibited (810), [0100], Fig. 4 and Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the recoating step of Cheverton with the 3D printing verification method of Perez because recoating a flaw reduces waste compared to terminating the build process. 


Regarding claim 17, Perez as modified by Shoji and Cheverton meets the claimed claim 16, further comprising a system to form the fiducial on the uppermost layer of powdered build material after spreading by the recoater. (Perez teaches a camera 10 to measure the partially printed part 16, Fig. 2A, and teaches “layer height” to be measured [0028]. Shoji teaches a fiducial “RM” to explain z-axis measurement are taken from each camera and used in matrix calculations to determine distortions, see [0081]-[0083]. Cheverton teaches the process can perform a recoat in an attempt to correct the problem, i.e. perform (804) to re-dispense powder, (806) to re-level the powder bed, then re-image the powder bed (808) and reassess whether an operational flaw is exhibited (810), [0100], Fig. 4 and Fig. 8).



Regarding claim 18, Perez as modified by Shoji and Cheverton meets the claimed claim claim 16, the processor to correlate the captured image pair using the fiducial to assist (Shoji teaches a fiducial “RM” to explain z-axis measurement are taken from each camera and used in matrix calculations to determine distortions, see [0081]-[0083]) and using a texture of the build material as a tracking mechanism for the correlation. (Shoji teaches determining a relationship between distortion-free coordinate and rectified coordinate [0085])  

Regarding claim 19, Perez as modified by Shoji and Cheverton meets the claimed 3D printer of claim 17, wherein the system to form the fiducial comprises one of a light source (Perez teaches system may further include an array of lights for creating object shadows for reconstructing a profile view from the point of view of each light) to project the fiducial on the surface of the uppermost layer of powdered build material (Perez teaches [0002] This invention relates to general additive manufacturing devices such as 3-D printers which may utilize a variety of technologies, including …powder bed and binder) and a printing system to print the fiducial on the surface of the uppermost layer of powdered build material.  (Shoji teaches a fiducial “RM” to explain z-axis measurement are taken from each camera and used in matrix calculations to determine distortions, see [0081]-[0083]).



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez (US 2015/0045928 A1) in view of over Shoji (US 2015/0271474) and Jang (US 2014/0168382 A1).

Regarding claim 10, Perez as modified Shoji does not meet the claimed an enclosure around the surface area and wherein the first and second camera are positioned outside the enclosure and include complementary different polarized filters; and the illumination source having multiple sources of complementary different polarized light sources positioned inside the enclosure and oriented around the surface area.
Jang meets the claimed the claimed an enclosure around the surface area and wherein the first and second camera are positioned outside the enclosure and include complementary different polarized filters; and the illumination source having multiple sources of complementary different polarized light sources positioned inside the enclosure and oriented around the surface area. (polarized lights [0016], a photometric stereo method using images that are free from an effect of direct reflected light may be easily applied, see [0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the stereoscopic polarized lights with the stereoscopic imaging system of Shoji because it can obtain images free from reflected light, see [0022].


Claim 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoji (US 2015/0271474) in view of Perez (US 2015/0045928 A1).

Regarding claim 11, Shoji teaches a non-transitory computer readable medium (computer-readable medium [0030])  to perform surface height measurements, (Shoji teaches “depth maps” [0027], the remaining limitations are taught by Shoji, see claim 1) comprising instructions that when read and executed by a processor cause the processor to: correlate a captured image pair having common features recorded from a first camera and a second camera spaced a separation distance, focused at a lens focal length to a surface area, and oriented at different angles to the surface area by using a fiducial to assist; measure a set of x-y disparity distances between the common features in the captured image pair; and convert the set of x-y disparity to a set of z-height measurements with a resolution incorporating the separation distance, the lens focal length, the set of x-y disparity distances, and a calibration error factor.
Shoji does not teach alter a process flow of an object build processes using the build material layer in response to the z-height measurements being outside a predetermined threshold.
Perez teaches alter a process flow of an object build processes using the build material layer in response to the z-height measurements being outside a predetermined threshold (Perez teaches if the difference between the image and the render is below a threshold value the print may proceed and if not the process is stopped, see [0046])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the 3D printing stereoscopic calibration system of Perez with the stereoscopic calibration system of Shoji because it allows for a finished job can be removed from the printing volume and the next job started without any manual human actions, see [0002]. 


Regarding claim 12, Shoji does not teach further comprising instructions to: actively monitor the z-height measurements of both an unprocessed build material layer and a processed build material layer in the surface area; and determine an out-of-process condition for at least one of the unprocessed build material layer and the processed build material layer.
Perez teaches comprising instructions to: actively monitor the z-height measurements of both an unprocessed build material layer and a processed build material layer in the surface area; and determine an out-of-process condition for at least one of the unprocessed build material layer and the processed build material layer. (information is combined with the calibration image of the print surface at the appropriate z-height and distance from the camera to generate a render of what the print should look like after each layer is printed, see [0044])/ 

Regarding claim 13, Perez as modified Shoji meets the claimed wherein the out-of-process condition includes at least one of detecting a broad band of depressed build material across a span of the processed build material, detecting the unprocessed build material layer having build material accumulated on one side of the processed build material layer, and detecting a gouge parallel to a spread direction of the unprocessed build material layer over several layers. (Perez teaches detecting errors by measuring, “depth maps” [0027]. If an error is detected very early in the print there is likely an issue with the levelness or coating of the printing surface, see [0026]).

Regarding claim 14, Perez as modified Shoji meets the claimed further comprising instructions to create a graphical user interface to view a topology of multiple z-height measurements for both the unprocessed build material layer and the processed build material layer. (a single unified interface for inspecting potential jobs, monitoring jobs remotely in real-time, and gathering and evaluating process feedback during and after a job, see [0006])

Regarding claim 15, Perez as modified Shoji meets the claimed further comprising instructions to detect and map a particle size from multiple z- height measurements. (Perez teaches detecting errors by measuring, “depth maps” [0027].)

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744